In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1804V
                                         UNPUBLISHED


    CONNIE SUZANN MUNDINGER,
                                                               Chief Special Master Corcoran
                         Petitioner,
    v.                                                         Filed: January 20, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision on Proffer;
                                                               Concession; Table Injury; Influenza
                        Respondent.                            (Flu); Shoulder Injury Related to
                                                               Vaccine Administration (SIRVA).

Robert David Proffitt, Proffitt & Cox, LLP, Columbia, SC, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On November 25, 2019, Connie Suzann Mundinger filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”). Petitioner alleged that she suffered a left shoulder
injury related to vaccine administration (“SIRVA”) as a result of the influenza (“flu”)
vaccine administered on October 6, 2018. Petition at 1-2. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On October 1, 2021, I issued a ruling that Petitioner was entitled to compensation
for her SIRVA. ECF No. 47. On January 20, 2022, Respondent filed a proffer on an award
of compensation, to which Petitioner agrees. ECF No. 54 (attached hereto as Exhibit A).


1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $45,990.62 (representing $45,000.00 for pain and suffering, and
$990.62 for past unreimbursable expenses). This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

CONNIE SUZANN MUNDINGER,                     )
                                             )
               Petitioner,                   )       No. 19-1804V
                                             )       Chief Special Master
       v.                                    )       Brian H. Corcoran
                                             )       SPU
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On November 25, 2019, Connie Suzann Mundinger (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended. On June 17, 2021, the Court issued

Findings of Fact and Conclusions of Law, finding that the alleged causal vaccine was

administered in petitioner’s left deltoid, and that the onset of petitioner’s SIRVA occurred within

48 hours of vaccination. ECF No. 40. On September 30, 2021, respondent filed his Rule 4(c)

Report, advising the Court that, given the Court’s Findings of Fact, respondent would not defend

the case on other grounds in proceedings before the Office of Special Masters. ECF No. 46. On

October 1, 2021, Chief Special Master Corcoran found petitioner entitled to compensation for

her left shoulder SIRVA injury. ECF No. 47.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$45,990.62. This award is comprised of $45,000.00 for pain and suffering and $990.62 for past

unreimbursable out-of-pocket expenses. This represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

                                                 1
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $45,990.62, in the form of a check made payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                      s/Althea Walker Davis
                                                     ALTHEA WALKER DAVIS
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel: (202) 616-0515
                                                     Althea.Davis@usdoj.gov

DATED:




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2